                      Case 5:18-cv-01125-SP Document 162 Filed 01/07/20 Page 1 of 5 Page ID #:5243



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   Carmen M. Aguado (SBN 291941)
                           E-mail: caguado@bwslaw.com
                       3   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       4   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       5
                           Attorneys for Defendants
                       6   THE GEO GROUP, INC., CITY OF ADELANTO,
                           CAMPOS, and DIAZ
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   OMAR ARNOLDO RIVERA                         Case No. 5:18-cv-01125-SP
                           MARTINEZ; ISAAC ANTONIO
                      12   LOPEZ CASTILLO; JOSUE                       DEFENDANTS’ OPPOSITION TO
                           VLADIMIR CORTEZ DIAZ; JOSUE                 PLAINTIFFS’ MOTION IN LIMINE
                      13   MATEO LEMUS CAMPOS;                         3 TO EXCLUDE ANY
                           MARVIN JOSUE GRANDE                         CONCLUSIONS REACHED BY
                      14   RODRIGUEZ; ALEXANDER                        THE U.S. GOVERNMENT OR ITS
                           ANTONIO BURGOS MEJIA; LUIS                  CONSULTANTS FOLLOWING AN
                      15   PEÑA GARCIA; JULIO CESAR                    INVESTIGATION OF THE JUNE
                           BARAHONA CORNEJO, as                        12, 2017 INCIDENT
                      16   individuals,
                                                                       Pretrial Conference
                      17                           Plaintiffs,         Date:      January 21, 2020
                                                                       Time:      10:00 a.m.
                      18   v.
                                                                       Trial date: February 3, 2020
                      19   THE GEO GROUP, Inc., a Florida              Time:       9:00 a.m.
                           corporation; the CITY OF
                      20   ADELANTO, a municipal entity; GEO           Magistrate
                           LIEUTENANT DIAZ, sued in her                Judge:           Honorable Sheri Pym
                      21   individual capacity; GEO
                           SERGEANT CAMPOS, sued in his
                      22   individual capacity; SARAH JONES,
                           sued in her individual capacity; THE
                      23   UNITED STATES OF AMERICA;
                           CORRECT CARE SOLUTIONS,
                      24   INC.; and DOES 1-10, individuals,
                      25                           Defendants.
                      26
                      27   ///
                      28   ///
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                               5:18-CV-01125-SP
                           LA #4832-5667-6016 v1                     -1-
  ATTO RNEY S AT LAW                                                                      DEFTS’ OPPO TO PL-MIL-3
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 162 Filed 01/07/20 Page 2 of 5 Page ID #:5244



                       1
                       2            Defendants THE GEO GROUP, INC., CITY OF ADELANTO, CAMPOS,
                       3   and DIAZ hereby oppose Plaintiffs’ Motion in Limine No. 3 to exclude any
                       4   conclusions reached by the U.S. Government or its consultants following an
                       5   investigation of the June 12, 2017 incident.
                       6   I.       INTRODUCTION.
                       7            Plaintiffs argue that evidence demonstrating that the U.S. Government, or its
                       8   consultants including but not limited to the Nakamoto Group,1 finding that GEO
                       9   Group employees had not engaged in any wrongdoing and specifically disclaimed
                      10   that improper force was used, should be excluded because it would: (1) improperly
                      11   usurp the jury’s duty to come it its own conclusions on the claims of this case; (2)
                      12   be unduly prejudicial; and (3) confuse the jury. (Doc. # 149 at 18-22.) However,
                      13   this information is admissible under Federal Rule of Evidence 803(8)(A)(iii), which
                      14   creates an exception to the rule against hearsay for a statement of a public official
                      15   setting forth factual findings in an authorized investigation.
                      16   II.      FACTUAL FINDINGS FROM LEGALLY AUTHORIZED
                      17            INVESTIGATIONS COMPLETED BY THE US GOVERNMENT ARE
                      18            ADMISSIBLE.
                      19             “Federal Rule of Evidence 803(8)(A)(iii) creates an exception to the rule
                      20   against hearsay for ;[a] record or statement of a public office if ... it sets out ... in a
                      21   civil case … factual findings from a legally authorized investigation’ and if the
                      22   opponent does not show that the source of information or other circumstances
                      23   indicate a lack of trustworthiness.” POM Wonderful LLC v. Coca Cola Co., 166 F.
                      24
                      25   1
                            As stated in Defendants’ Motion in Limine No. 1, Defendants are willing to
                           exclude evidence of and references to any reports prepared by or conclusions made
                      26   by the Nakamoto Group regarding the incident if Plaintiffs are willing to exclude
                           evidence of and references to the September 27, 2018 “Management Alert – Issues
                      27   Requiring Action at the Adelanto ICE Processing Center in Adelanto, California”
                           prepared by the Office of Inspector General that relates to other incidents that
                      28   allegedly took place at the Facility. (Doc. # 151.)
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                    5:18-CV-01125-SP
                           LA #4832-5667-6016 v1                       -2-
  ATTO RNEY S AT LAW                                                                           DEFTS’ OPPO TO PL-MIL-3
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 162 Filed 01/07/20 Page 3 of 5 Page ID #:5245



                       1   Supp. 3d 1085, 1100 (C.D. Cal. 2016). While “pure” legal conclusions are not
                       2   admissible as factual findings, “conclusion(s) [] based on a factual investigation and
                       3   satisfies the Rule’s trustworthiness requirement, it should be admissible.” Sullivan
                       4   v. Dollar Tree Stores, Inc., 623 F.3d 770, 777 (9th Cir. 2010); Beech Aircraft Corp.
                       5   v. Rainey, 488 U.S. 153, 170 (1988). In other words, “statements in the form of
                       6   opinions or conclusions are not by that fact excluded from the scope of [Rule 803].”
                       7   Id. at 154.
                       8            Here, ICE officials engaged in a legally authorized investigation of the
                       9   incident when representatives from GEO and ICE (the Assistant Field Office
                      10   Director for ICE who is based at the Facility) participated in an “After-Action
                      11   Review,” as required by GEO policies and procedures. At the review, the video
                      12   tape of the incident, among other things, was reviewed. It was determined at the
                      13   conclusion of the review that the “actions taken with respect to the use of force and
                      14   restrains were reasonable and appropriate….” In fact, Plaintiffs rely on the After-
                      15   Action Review (and subsequent report) to support their argument that GEO’s
                      16   policymaker ratified the conduct of Defendants Diaz and Campos (on both the
                      17   decision to use force and the amount of force used) and, consequently, that GEO
                      18   and the City should be liable under Monell (Plaintiffs’ sixth claim).
                      19            Thus, to the extent that Defendants introduce evidence that the U.S.
                      20   Government/ICE made public statements through an ICE spokesperson – a
                      21   trustworthy source – that set forth factual findings from the legally authorized
                      22   investigation of the incident (the after-action review), including but not limited to,
                      23   factual findings that (1) the assertion(s) by plaintiffs regarding the incident are a
                      24   gross exaggeration of the incident; (2) GEO supervisory officers deployed pepper
                      25   spray only after plaintiffs refused to comply with officers’ commands; (3) that
                      26   officers applied the necessary degree of force2 to extract plaintiffs from the dorm;
                      27
                           2
                            Significantly, only “pure legal conclusions” are inadmissible as factual findings.
                      28   Here, a determination that the “necessary degree of force” was utilized is not a legal
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                  5:18-CV-01125-SP
                           LA #4832-5667-6016 v1                      -3-
  ATTO RNEY S AT LAW                                                                         DEFTS’ OPPO TO PL-MIL-3
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 162 Filed 01/07/20 Page 4 of 5 Page ID #:5246



                       1   and (4) Plaintiffs actively resisted GEO officers prior to the officers using force,
                       2   these factual conclusions are admissible under Rule 803(8)(A)(iii).
                       3   III.     FACTUAL FINDINGS AND CONCLUSIONS FROM THE U.S.
                       4            GOVERNMENT ARE RELEVANT AND PROBATIVE.
                       5            Plaintiffs argue that factual findings made by the U.S. Government related to
                       6   the incident improperly usurp the jury’s duty to come it its own conclusions on the
                       7   claims of this case, are unduly prejudicial in that the jury will likely agree with the
                       8   conclusions of the U.S. Government, will confuse the jury, and waste time; yet,
                       9   Plaintiffs intend to put forth testimony from their expert, Dr. Homer Venters, that
                      10   GEO failed to comply with ICE’s standards on use of force, decontamination
                      11   procedures, and responding to hunger strikes.3 (See Doc. # 154-1 at Ex. “A”
                      12   [Venters’ Expert Report].) Plaintiffs’ other use of force expert, Jeffrey Schwartz,
                      13   reaches the same conclusions. (See Doc. # 154-1 at Ex. “B” [Schwartz’ Expert
                      14   Report].)
                      15            In other words, while Plaintiffs seek to exclude GEO’s anticipated evidence
                      16   that the U.S. Government/ICE found GEO was in compliance with ICE standards,
                      17   Plaintiffs intend to have their experts– who are less equipped than the U.S.
                      18   Government/ICE to determine whether GEO complied with its standards – provide
                      19   testimony on the same issue(s) and a conclusion that directly contradicts the
                      20   conclusion(s) reached by the U.S. Government/ICE. It is unclear why it is a waste
                      21   of time for GEO to introduce evidence demonstrating the U.S. Government/ICE
                      22   found that GEO was in compliance with is standards but it is not a waste of time
                      23   when Dr. Venters or Schwartz seek to provide testimony on the same topic.
                      24            Thus, given Plaintiffs seek to have their expert witnesses provide testimony
                      25
                      26   conclusion as the relevant legal conclusion is that the force was “objectively
                           reasonable.” Thus, an opinion or finding that the officers used a “necessary” degree
                      27   of force is not a purely legal conclusion.
                           3
                             As demonstrated in Defendants’ Motion in Limine No. 4, these opinions regarding
                      28   use of force by Dr. Venters should be excluded at trial. (Doc. # 154.)
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 5:18-CV-01125-SP
                           LA #4832-5667-6016 v1                      -4-
  ATTO RNEY S AT LAW                                                                        DEFTS’ OPPO TO PL-MIL-3
     LOS A NG EL ES
                      Case 5:18-cv-01125-SP Document 162 Filed 01/07/20 Page 5 of 5 Page ID #:5247



                       1   on conclusions on whether GEO was in compliance with ICE standards, it is
                       2   disingenuous for Plaintiffs to then argue that conclusions or findings from the U.S.
                       3   Government based on their investigation of the incident are unduly prejudicial, will
                       4   confuse the jury, and waste time. This result is lopsided, would result in an unfair
                       5   trial for Defendants, and would paint an inaccurate picture.
                       6   IV.      CONCLUSION.
                       7            For the reasons cited above, Plaintiffs’ motion should be denied and
                       8   Defendants should be permitted to put forth evidence demonstrating the U.S.
                       9   Government’s factual conclusion(s) based on its investigation of the incident. In
                      10   the alternative, since ICE or GEO policies are not the same as constitutional
                      11   requirements, neither party should be permitted to refer to whether or not
                      12   institutional policies were followed.
                      13   Dated: January 7, 2020                  BURKE, WILLIAMS & SORENSEN, LLP
                      14
                      15                                           By: /s/ Susan E. Coleman
                                                                       Susan E. Coleman
                      16                                               Carmen M. Aguado
                      17                                           Attorneys for Defendants
                                                                   THE GEO GROUP, INC., CITY OF
                      18                                           ADELANTO, CAMPOS, and DIAZ
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                5:18-CV-01125-SP
                           LA #4832-5667-6016 v1                     -5-
  ATTO RNEY S AT LAW                                                                       DEFTS’ OPPO TO PL-MIL-3
     LOS A NG EL ES
